DETAILED ACTION
Status of Claims
This communication is in response to the application’s response filed on March 7, 2022.
Claims 1-6 and 8-16 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1-6 and 8-16  filed on March 7, 2022 are entered and allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claim 1 recites “A customer electronic device for authenticating a customer in connection with an offline contactless payment transaction, the customer electronic device comprising: a biometric sensor; an operating system including an authentication module and a cryptography module; a mobile application installed at the customer electronic device, the mobile application including a verification module and an access module, the verification module and the access module in communication with the cryptography module of the operating system; and a local database accessible by the operating system and the mobile application, the local database including a transaction personal identification number (PIN) in an encrypted form and a registered customer identifier input; wherein the customer electronic device is configured, during an offline contactless payment transaction between the customer electronic device and a merchant terminal, wherein the merchant terminal is offline, to: receive, by the authentication module of the operating system, from the biometric sensor, a customer identifier input, the customer identifier input including a biometric of a customer associated with the customer electronic device, the biometric including at least one of: a fingerprint, a facial recognition, an iris recognition, a voice recognition, and a gesture; authenticate, by the operating system, the customer based on a comparison of the received customer identifier input and the registered customer identifier input in the local database;  in response to a successful authentication of the customer, derive, by the cryptography module of the operating system, a cipher from a key generated by the operating system and provide the cipher to the verification module; receive, by the verification module of the mobile application, the cipher from the cryptography module of the operating system; in response to receiving the cipher at the verification module, provide, by the access module of the mobile application, to the cryptography module of the operating system, an instruction to decrypt the transaction PIN; in response to the instruction provided by the access module of the mobile application, retrieve, by the cryptography module of the operating system, the transaction PIN from the local database, initialize, by the cryptography module of the operating system, the cipher in the customer electronic device using the key generated by the operating system, and decrypt, by the cryptography module of the operating system, the transaction PIN based on the initialized cipher; receive, by the access module of the mobile application, from the cryptography module of the operating system, the transaction PIN once decrypted; access, by the access module of the mobile application, a payment token stored in the local database based on the transaction PIN, the payment token associated with payment account details for processing the offline contactless payment transaction to a payment account of the customer; and transmit the payment token to a payment network, wherein the payment token is indicative of an offline authentication of the customer, within the customer electronic device and independent of the merchant terminal, thereby enabling processing of the offline contactless payment transaction.”
Authenticating a customer using a customer electronic device is well known in the art before the effective filing date of the application as evidenced by the multiple cited references in the current prosecution. It is also well known that performing offline contactless payment transaction.
US Patent Publication No. 9,785,940 (“deOliveira”) discloses distributed real time authorization of payment transactions. deOliveira teaches receiving, by the operating system, from the biometric sensor, a customer identifier input, the customer identifier input including a biometric of a customer associated with the customer electronic device, the biometric including at least one of: a fingerprint, a facial recognition, an iris recognition, a voice recognition, and a gesture, authenticating the customer based on a comparison of the received customer identifier input and the registered customer identifier input in the local database, receiving, by the verification module of the mobile application, a cipher from the operating system, in response to authentication of the customer, providing to the operating system, an instruction to decrypt the PIN, receiving from the operating system, the PIN once decrypted, accessing, by the access module of the mobile application, a payment token based on the transaction PIN, the payment token associated with payment account details for processing the offline contactless payment transaction to a payment account of the customer, and transmitting the payment token to a payment network, wherein the payment token is indicative of an authentication of the customer, within the customer electronic device and independent of a merchant terminal, thereby enabling processing of the contactless payment transaction.
US Patent Application Publication No. 2013/0046697 (“Schibuk”) discloses using mobile device to prevent theft of user credentials. Schibuk teaches a transaction personal identification number (PIN), authenticating, by the operating system, the customer based on a comparison of the received customer identifier input and the registered customer identifier input in the local database, in response to the cipher, providing, by the access module of the mobile application, to the operating system, an instruction to decrypt the PIN, in response to the instruction, retrieving, by the operating system, the transaction PIN from the local database and decrypt the transaction PIN based on the cipher, receiving, by the access module of the mobile application, from the operating system, the transaction PIN once decrypted, accessing, by the access module of the mobile application, a payment token based on the transaction PIN, the payment token associated with payment account details for processing the offline contactless payment transaction to a payment account of the customer, and wherein the payment token is indicative of an offline authentication of the customer. 
US Patent Publication No. 6,819,219 (“Bolle”) discloses biometric-based authentication in wireless communication for access control. Bolle teaches a biometric sensor and a payment token stored in the local database.
US Patent Publication No. 8,683,232 (“Yuen”) discloses secure user/host authentication. Yuen teaches receiving, by the verification module of the mobile application, a cipher from the operating system, in response to authentication of the customer, the cipher derived from a key generated by the operating system, and in response to the instruction, retrieve, by the operating system, the transaction PIN from the local database, initialize the cipher using the key, and decrypt the transaction PIN based on the initialized cipher.
US Patent Application Publication No. 2015/0213435 (“Douglas”) discloses systems and methods for providing transaction tokens for mobile devices. Douglas teaches accessing, by the access module of the mobile application, a payment token stored in the local database based on the transaction PIN, the payment token associated with payment account details for processing the offline contactless payment transaction to a payment account of the customer. 
The cited references, alone or in combination, do not teach the specific combinations of the customer electronic device for authenticating a customer in connection with an offline contactless payment transaction as recited in the claims.
The other independent claim 8 is significantly similar to claim 1. As such, claim 8 is also allowed. The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685